Citation Nr: 0506054	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim with respect to whether injuries sustained on May 13, 
1978 were the result of the veteran's own willful misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

In June 2001, the Board of Veterans' Appeals (Board) 
determined, in pertinent part, that new and material evidence 
had not been presented to reopen a claim as to whether 
injuries sustained on May 13, 1978 were the result of the 
veteran's own willful misconduct.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2003 Memorandum 
Decision, the Court vacated and remanded the Board's 
determination with respect to reopening.  The Court found 
that the Board had erred because it had adjudicated the 
reopening question in the first instance, without discussing 
the due process concerns set out in Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Court also noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), had been enacted while 
the veteran's appeal was pending, and that he was entitled to 
any expanded notice and assistance afforded under the new 
law.

In April 2004, the Board remanded the veteran's case for 
additional development.  The Appeals Management Center (AMC) 
in Washington, D.C. took further action on his claim, and the 
matter was returned to the Board in December 2004.  In 
January 2005, the veteran's representative submitted an 
informal brief.

In its June 2001 decision, the Board-in addition to denying 
the veteran's claim to reopen-also denied a claim that the 
RO committed clear and unmistakable error (CUE) in November 
1979 when it determined that the veteran's injuries sustained 
on May 13, 1978 were the result of his own willful 
misconduct.  In its August 2003 Memorandum Decision, the 
Court noted that the "crux" of the appellant's argument was 
that the RO improperly applied 38 C.F.R. § 3.1(n) (1979).  
The Court affirmed the Board's determination that there was 
no CUE in that regard.  However, the Court also noted that 
the veteran had raised a new allegation of CUE in the 1979 
decision; namely, that VA's use of an accident report 
"failed to comply with basic due process principles and 
abridged his rights."  See, e.g., Andre v. Principi, 
301 F.3d 1354, 1361-62 (Fed. Cir. 2002) (holding that each 
specific assertion of CUE constitutes a claim).  The Court 
declined to review this new claim because the veteran had 
raised it before the Court in the first instance, and there 
was no Board decision with respect to that specific 
allegation.  

In its March 2004 presentation to the Board, the veteran's 
representative argued that the issues raised initially before 
the Court should be referred to the RO, without making any 
argument to VA concerning those matters.  In November 2004, 
the veteran's representative argued to the AMC that the 
veteran's right to due process was violated by VA's use, in 
1979, of the police report, and that, therefore, the 1979 
administrative decision is not final.  This matter has not 
yet been considered by the RO, and has not been developed for 
appeal.  It is referred to the RO for appropriate action.  

For the reasons set forth below, this appeal is again being 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.


REMAND

When the Board remanded this case in April 2004, it requested 
the RO to ensure that the new notification requirements of 
the VCAA were fully complied with and satisfied.  The Board 
also requested the RO to adjudicate the reopening issue 
remaining on appeal and-if the determination remained 
unfavorable-to furnish a supplemental statement of the case 
(SSOC) containing "all appropriate laws and regulations".

Unfortunately, the requested development has not been 
completed.  The Board's November 2000 remand and June 2001 
decision included the issue of whether new and material 
evidence has been received to reopen the claim.  Therefore, 
the attempt to reopen the claim denied by the 1979 
administrative decision predated the change to 38 C.F.R. 
§ 3.156(a), which was not effective until August 29, 2001.

Although the veteran was provided with a VCAA notice letter 
in April 2004, the letter he was provided contains erroneous 
information as to the "new and material" evidence standard 
to be applied to his case.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability Dates) (indicating 
that, for claims to reopen filed prior to August 29, 2001, 
the former definition of "new and material" evidence (found 
at 38 C.F.R. § 3.156(a) (2001)) is to be applied).  The SSOC 
issued in September 2004 likewise contains an incorrect 
standard, and neither the notice letter nor the SSOC contains 
an explicit request that the veteran provide any evidence in 
his possession that pertains to the claim, as required by 
regulation.  See, e.g., 38 C.F.R. § 3.159(b)(1) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been completed, another remand is now required.  38 C.F.R. § 
19.9 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should issue the veteran a new 
VCAA notice letter relative to his 
application to reopen his claim with respect 
to whether the injuries sustained on May 13, 
1978 were the result of his own willful 
misconduct.  The notice should set out the 
proper standard of new and material evidence 
to be applied to his claim (i.e., the "old" 
definition of "new and material evidence", 
which, as noted above, can be found at 
38 C.F.R. § 3.156(a) (2001)), and should 
inform him of any information and evidence 
not of record that is necessary to 
substantiate the claim; that VA will seek to 
provide; and that he is expected to provide.  
The letter should also contain a request that 
he provide any evidence in his possession 
that pertains to the claim.

2.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
application to reopen.  If the benefit sought 
remains denied, the RO should issue an SSOC 
to the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


